DISMISS; Opinion Filed November 19, 2013.




                                         S    In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-13-00426-CV

       IN THE INTEREST OF J.D.F., III, C.M.F., J.W.F., AND A.K.F., CHILDREN

                      On Appeal from the 302nd Judicial District Court
                                   Dallas County, Texas
                          Trial Court Cause No. DF-08-21910-U

                             MEMORANDUM OPINION
                         Before Justices FitzGerald, Francis, and Myers
                                   Opinion by Justice Myers
       Although the clerk’s record in this appeal was prepared in March 2013, it has not been

filed because appellant has failed to pay the fee. See TEX. R. APP. P. 35.3(a). By letter dated

October 15, 2013, appellant was directed to file, within ten days, written verification that she had

paid or made arrangements to pay the clerk’s fee. Appellant was cautioned that, if the required

verification was not filed within the time specified, the Court might dismiss the appeal for want

of prosecution. See id. 37.3(b). To date, appellant has not responded, and the clerk’s record has

not been filed. Because nothing in our records reflects appellant is excused by statute or rule

from paying the clerk’s fee, and she has failed to pay the fee, we dismiss the appeal. See id.

37.3(b), 42.3(b).


130426F.P05
                                                    /Lana Myers/
                                                    LANA MYERS
                                                    JUSTICE
                                      S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                     JUDGMENT

IN THE INTEREST OF J.D.F., III, C.M.F.,             On Appeal from the 302nd Judicial District
J.W.F., AND A.K.F., CHILDREN                        Court, Dallas County, Texas
                                                    Trial Court Cause No. DF-08-21910-U.
No. 05-13-00426-CV                                  Opinion delivered by Justice Myers.
                                                    Justices FitzGerald and Francis participating.

       In accordance with this Court’s opinion of this date, we DISMISS the appeal.
       We ORDER that appellee Kelly Reese Fisher recover his costs, if any, of this appeal
from appellant Colleen Marie Fisher.


Judgment entered this 19th day of November, 2013.




                                                  /Lana Myers/
                                                  LANA MYERS
                                                  JUSTICE




                                            –2–